Order annulling resolution of the board of fire commissioners, expelling petitioner as a. member of the fire department of the village of Roosevelt, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We are of opinion that the rules of the fire department, adopted by the board of fire commissioners pursuant to the Village Law (§ 200, subd. 5)* did not require a notice of the charges or a hearing thereon. Said rule reserved in the board the power to remove a member at any time when in its opinion it is for the best interests of the fire department. Discretion was, therefore, lodged in the board of fire commissioners. Lazansky, P. J., Kapper and Hagarty, JJ., concur; Seeger and Scudder, JJ., dissent upon the ground that the rule adopted did not comply with the spirit and intent of the statute. (Cabana v. Holstein-Friesian Association, 112 Misc. 262; 196 App. Div. 842; affd., 233 N. Y. 644.)